Citation Nr: 1623897	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-26 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to an initial compensable disability rating for residuals of radial head fracture, left elbow.

3.  Entitlement to an initial rating higher than 10 percent for cubital tunnel syndrome, status-post ulnar nerve transposition of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active service from May 2000 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

After receipt of additional evidence, the RO in a September 2011 rating decision, assigned a separate 10 percent rating for cubital tunnel syndrome, status-post ulnar nerve transposition of the left upper extremity.  (It is noted that the RO had initially included the neurologic symptoms in the noncomepensable rating assigned to the residuals of radial head fracture, left elbow).  Although the Veteran requested a hearing in her October 2011 VA Form 9, in November 2011 she clarified that she did not want a hearing for the current issues on appeal.  

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Here however, a February 2013 VA examiner indicated that the Veteran's left elbow disability and cubital tunnel syndrome do not have any functional impact on her ordinary conditions of daily life.  In addition, although the Veteran appears to be currently unemployed, she has not alleged that he is unemployable on account of her disabilities claimed here.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to her residuals of left elbow fracture and cubital tunnel syndrome.

In a November 2013 rating decision, the RO granted service connection for right ankle tendonitis, assigning a 10 percent rating, effective July 9, 2009.  

In June 2016 written argument, the Veteran's representative indicated that the right ankle tendonitis warrants a higher rating.  Because the Veteran did not submit a notice of disagreement within one year of the issuance of the November 2013 rating decision, she did not initiate an appeal with regard to the rating assigned at that time.  The Board does not have jurisdiction over the issue of entitlement to an increased rating for right ankle tendonitis; it is therefore REFERRED to the RO for the appropriate development.

REMAND

Remand is necessary prior to analyzing the merits of the service connection claim for bilateral wrist disability and increased rating claims for left elbow radial head fracture and cubital tunnel syndrome claims currently on appeal.

As to the bilateral wrist claim, VA provided the Veteran with an examination in August 2009 to determine whether she had a current bilateral wrist disability that is related to the bilateral wrist complaints in service; however, no current bilateral wrist disability was found.  More recently however, the Veteran has requested another wrist examination because she has continued to experience bilateral wrist pain and believes that a current disability does exist.  See January 2016 written argument.  Additionally, the Board observes that under the "Comments" section of a December 2012 Physical Medicine Rehabilitation - EMG Report, the physician stated that the Veteran's hand symptoms appear to be due to wrist tendinitis.  Given this noted lay and medical evidence suggesting a current disability, coupled with the Veteran's in-service evidence of bilateral wrist treatment, the Board finds that another VA wrist examination should be provided to the Veteran. 

An additional examination is also needed to assess the severity of residuals of the Veteran's left elbow radial head fracture and cubital tunnel syndrome, left upper extremity.  She last underwent such an examination in February 2013, but she has since asserted that those disabilities have worsened in severity since last examined by VA.  See June 2016 written argument.  Because this more recent lay evidence suggests a worsening of disability since last examined by VA, an updated examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Add to the Veteran's claims file any outstanding VA treatment records for the Veteran from the Wilmington VA Health Care System. 

2.  Then, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed bilateral wrist disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.
AFTER reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a).  Indicate any right and left wrist disabilities currently shown, to include tendonitis.  See December 2012 VA "PMR- EMG" report, comments section.  

(b).  For each right and left wrist disability currently shown, determine whether it had its onset during service or is otherwise related to service, to include treatment for bilateral wrist tendonitis during service.

(c).  For each right and left wrist disability currently shown, provide an opinion as to whether such disability is proximately due to, or aggravated by the service connected residuals of left elbow fracture and/or cubital tunnel syndrome status-post ulnar nerve transposition of the left upper extremity.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.

3.  Provide the Veteran with VA orthopedic and neurological examinations to ascertain the current nature and severity of her service-connected residuals of left elbow fracture, and cubital tunnel syndrome, status-postulnar nerve transposition of the left upper extremity.  

The entire claims file must be made available to the examiner for review.  The examiner must conduct all indicated tests or studies (as determined within the examiner's discretion) and report all clinical findings.  

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

(a).  Indicate all current signs and symptoms of the Veteran's residuals of left elbow fracture and cubital tunnel syndrome, status-post-ulnar nerve transposition, left upper extremity.  

(b).  Conduct all indicated tests and studies, to include left elbow range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left elbow on repeated use or during flare-ups.  If this is not possible, the examiner should so state.

(c).  Indicate the presence of other elbow symptomatology such as impairment of flail joint of the elbow; nonunion of the radius and ulna; impairment of the ulna or radius; and impairment of supination and pronation.  

The examiner should also note the presence of any left elbow ankylosis.

(d).  As to the cubital tunnel syndrome status-post ulnar nerve transposition of the left upper extremity, report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of cubital tunnel syndrome, status-postulnar nerve transposition of the left upper extremity.

(e).  Comment on the functional effects, if any, that her service-connected residuals of left elbow fracture and cubital tunnel syndrome, status-post ulnar nerve transposition of the left upper extremity, have upon her ordinary activities, to specifically include work or employment.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.

4.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




